Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the conducting vias which are located between the four light-emitting elements".  There is insufficient antecedent basis for this limitation in the claim.
In view of the rejection of claim 9 under 35 U.S.C. 112 (pre-AIA ), claims 10-13 which depend on claim 9 are also rejected.
It should be noted that any claim rejected under 35 U.S.C. 112 (pre-AIA ) but not with a prior art is potentially allowable, however in view of the rejection under 35 U.S.C. 112 (pre-AIA ) the allowability of the claim cannot be determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasylyev [US PGPUB 20170254518] in view of Tu et al. [US PGPUB 20150295154] (hereinafter Tu).

Regarding claim 1, Vasylyev teaches a light-emitting device, comprising: 
a carrier (4 or 4/20, Fig. 9);
 four light-emitting elements (see annotated Fig. 10) arranged in rows and columns on the carrier (Fig. 10); and 
a light-passing unit (40, Para 58) formed on the carrier and covering the four light-emitting elements (Fig. 9); 
wherein each of the light-emitting elements comprising a first light-emitting bare die (see annotated Fig. 10) emitting a first dominant wavelength (wherein the light-emitting bare die will emit at a wavelength, thus its dominant wavelength), a second light-emitting bare die (see annotated Fig. 10) emitting a second dominant wavelength (wherein the light-emitting bare die will emit at a wavelength, thus its dominant wavelength), and a third light-emitting bare die (see annotated Fig. 10) emitting a third dominant wavelength (wherein the light-emitting bare die will emit at a wavelength, thus its dominant wavelength; wherein it is noted that it is not required that the dominant wavelength be different); wherein two adjacent first light-emitting bare dies in a row comprise a first distance W1 (see annotated Fig. 10), two adjacent first light-emitting bare die in a column comprise a second distance W2 (see annotated Fig. 10), and W1 is 
Vasylyev does not specifically disclose that the carrier comprises an insulating layer, an upper conductive layer formed on the insulating layer, a plurality of conducting vias passing through the insulating layer, and a lower conductive layer formed under the insulating layer; and
four light-emitting elements arranged flipped on the carrier.
However, Vasylyev teaches that rigid substrate 4 (part of carrier) comprises a circuit board (Para 74).
Referring to the invention of Tu, Tu teaches a carrier (circuit board 22/23, Para 49) comprising an insulating layer (23, Para 47), an upper conductive layer (22, Para 47) formed on the insulating layer (Fig. 3F), a plurality of conducting vias (22a, Para 47) passing through the insulating layer (Fig. 3F), and a lower conductive layer (22, Para 47) formed under the insulating layer (Fig. 3F); and 
light-emitting elements (300, Para 15) arranged flipped on the carrier (Fig. 3F).
In view of such teaching by Tu, it would have been obvious to a person having ordinary skills in the art to have the invention of Vasylyev comprising the teachings of Tu based on the rationale of combining prior art elements/teachings by applying a known technique (method, or product) to improve similar devices (methods, or products) in the same way (MPEP 2143).



    PNG
    media_image1.png
    527
    599
    media_image1.png
    Greyscale

Annotated Fig .10

Regarding claim 2, Vasylyev teaches a light-emitting device wherein two adjacent second light-emitting bare dies in the row have a third distance W3, and W3 is the same as W1 (see annotated Fig. 10; since LEDs 2 and respective rigid substrates 4 are evenly distributed, Para 45).  

Regarding claim 3, the modified device of Vasylyev specifically in view of Tu teaches a light-emitting device wherein the upper conductive layer comprises four groups of three pair of upper conductive pads arranged corresponding to the four light-emitting elements, and a distance D between any two adjacent upper conductive pads is equal to or larger than 40 µm (Tu, Para 51; in view of the dimension S3 –which is a range overlapping the claimed range).
It should be noted that it has been held that a prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144).
It would have been obvious to a person having ordinary skills in the art to determine the optimum distance in order to at least prevent short-circuiting or interference.
  
Regarding claim 4, the modified device of Vasylyev specifically in view of Tu teaches a light-emitting device wherein the distance D is smaller than 80 µm (Tu, Para 51; in view of the dimension S3 –which is a range overlapping the claimed range).
It should be noted that it has been held that a prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144).
It would have been obvious to a person having ordinary skills in the art to determine the optimum distance in order to at least prevent short-circuiting or interference.

5. Regarding claim 5, the modified device of Vasylyev specifically in view of Tu teaches a light-emitting device wherein the lower conductive layer comprises a plurality of common electrodes having the same shape in appearance (Tu, Fig. 3F; electrodes for the light emitting die).  

Regarding claim 6, the modified device of Vasylyev specifically in view of Tu teaches a light-emitting device wherein upper conductive pads of the upper conductive layer are electrically connected to common electrodes of the lower conductive layer via the plurality of conducting vias (Tu. Fig. 3F).  

Regarding claim 7, the modified device of Vasylyev specifically in view of Tu teaches a light-emitting device wherein all the first light-emitting bare dies are electrically connected to one of the conducting vias (Tu, Fig. 3F).  

Regarding claim 8, the modified device of Vasylyev specifically in view of Tu teaches a light-emitting device wherein all the second light-emitting bare dies are electrically connected to another one of the conducting vias and the one of the conducting vias is insulated from the another one of the conducting vias (Tu, Fig. 3F).

Regarding claim 17, the modified invention of Vasylyev teaches the limitation of the claim upon which it depends.
The modified device does not specifically teach the limitations of claim 17.
However it is noted that Vasylyev teaches that in an alternative implementation, each LED chip in the cluster may be configured to emit light in a different color (Para 69; or same colors). 
Further referring to the invention of Tu, Tu teaches that the light-emitting bare dies 300a-c in a light element emits blue, red and green respectively (Para 50).
Although the color sequence does not correspond with the claim sequence a person having ordinary skills in the art will understand that the claimed sequence could be matched by merely rearranging the light-emitting bare dies in the device of Tu.
It should be noted that it has been held that it is not inventive to rearrange part, where such rearrangement is an obvious matter of design choice (MPEP 2144.04.VI.C).
It would have been obvious to a person having ordinary skills in the art to rearrange the light-emitting bare dies in the modified invention of Vasylyev according to 
 
Regarding claim 18, Vasylyev teaches a light-emitting device wherein the carrier comprises a first side and a second side being perpendicular to the first side, the rows are parallel with the first side, and the columns are parallel with the second side (Fig. 9/10).  

Regarding claim 20, Vasylyev teaches a light-emitting module, comprising: a plurality of the light-emitting devices as claimed in claim 1 formed on a substrate in a matrix form (Fig. 10; wherein the substrate is layer 20).  


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vasylyev in view of Tu and further in view of Ishikawa et al. [US PGPUB 20170259366] (hereinafter Ishikawa).

Regarding claim 14, the modified device of Vasylyev teaches the limitation of claims upon which it depends.
The modified device does not specifically teach the limitation of claim 14.
However, it is noted that Vasylyev teaches that material 22 (upper conductive layer) is solder (Para 47).
  Referring to the invention of Ishikawa, Ishikawa teaches exemplary solder material, wherein the list excludes Ni.
In view of such teaching by Ishikawa, it would have been obvious to a person having ordinary skills in the art to have the modified device of Vasylyev comprise the 

Regarding claim 15, the modified device of Vasylyev specifically in view of Ishikawa, teaches a light-emitting device according to claim 14, wherein the material of the upper conductive layer comprises Cu, Au, Pd, or the combination thereof (Para 33).  


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vasylyev in view of Tu and further in view of Nessman et al. [US PGPUB 20060108396] and Napetschnig et al. [US PGPUB 20170033066] (hereinafter Nessman and Napetschnig)

Regarding claim 16, the modified device of Vasylyev teaches the limitation of claims upon which it depends.
The modified device does not specifically teach the limitation of claim 16.
However, it is noted that Vasylyev teaches that material 22 (upper conductive layer) is solder (Para 47).
  Referring to the invention of Nessman, Nessman teaches using bonding material, wherein the bonding material could be any suitable metal, solder, or alloy. Examples include but are not limited to: gold, platinum, copper, aluminum, palladium, solder (such as gold/tin solder, lead/tin solder, and so forth), other metals or alloys, or combinations thereof (Para 25).
Referring to the invention of Napetschnig, Napetschnig teaches forming solder layer 70 as a stack of metal layers (Para 34, Fig. 10).
In view of such teaching by Napetschnig, it would have been obvious to a person having ordinary skills in the art to have the modified device of Vasylyev comprise the teachings of Napetschnig based on the rationale of combining prior art elements/teachings by applying a known technique (method, or product) to improve similar devices (methods, or products) in the same way (MPEP 2143).


Regarding claim 19, the modified device of Vasylyev teaches the limitation of claims upon which it depends.
The modified device does not specifically teach the limitation of claim 19.
However, it is noted that Vasylyev teaches that material 22 (upper conductive layer) is solder (Para 47).
  Referring to the invention of Nessman, Nessman teaches using bonding material, wherein the bonding material could be any suitable metal, solder, or alloy. Examples include but are not limited to: gold, platinum, copper, aluminum, palladium, solder (such as gold/tin solder, lead/tin solder, and so forth), other metals or alloys, or combinations thereof (Para 25).
Referring to the invention of Napetschnig, Napetschnig teaches forming solder layer 70 as a stack of metal layers (Para 34, Fig. 10); wherein in an instance, the solder is a stack of 3 layers , where the bottommost layer of the stack is structurally capable of been referred to as a trace and the upper layer been referred to as a pad.
In view of such teaching by Napetschnig, it would have been obvious to a person having ordinary skills in the art to have the modified device of Vasylyev comprise the teachings of Napetschnig based on the rationale of combining prior art elements/teachings by applying a known technique (method, or product) to improve similar devices (methods, or products) in the same way (MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819